DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed October 8, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over University of Hertfordshire BPDB: Bio-Pesticides Database (http://sitem.herts.ac.uk/aeru/bpdb/Reports/2470.htm) (hereafter “BPDB”), as evidenced by Prestop label and in view of Wilson et al., Biological control of postharvest diseases of fruits and vegetables.
Regarding claims 1, 10, 11, BPDB teaches Gliocladium catenulatum strain J1446 as “A naturally occurring, common saprophytic fungus soil fungus that has been shown to suppress a variety of fungal diseases in food and non-food crops both protected and non-protected” (Description) and is used on “various vegetables, soft fruit, herbs, ornamental plants, trees, shrubs and turf.” (Target host) and is also known as Prestop, Primastop, and Biofungicide and is usually applied by “formulated as a wettable powder for spray application or dip solution and as granules for soil incorporation” (Formulations). 
Prestop label states the fungicide is “For use on: Vegetables, Herbs, Tree Fruits, Berries, Ornamentals, Seedlings, Field Crops, Turf” and controls diseases caused by Penicillium and Monilinia.
Thus, BPDB, as evidenced by the Prestop label, teaches applying and effective amount of Clonostachys rosea f.catenulata strain J1446 (Gliocladium catenulatum strain J1446) to crops to suppress a variety of fungal diseases. It is of note that applicants intended use statement does not result in a structural difference between the presently claimed invention and the prior art and does not add patentable weight to the present claim. It is also the examiner’s position that the Gliocladium catenulatum strain J1446 of BPDB is capable of performing the intended use of protection against post-harvest decay. 
While the fruit is not expressly discloses as “post-harvest” or as stone fruit or citrus fruit, as taught by Wilson, postharvest diseases account for significant loss of harvested crop (Introduction) such as stone fruit and citrus fruit (Wilson explicitly discloses peaches and “citrus”, (Table 1) and references lemons (6)) and states there is a need to develop and promote biological control procedures as viable alternative to fungicides for the control of postharvest diseases of fruits and vegetables.” (The Challenge Ahead). Wilson also teaches it is known in the Gliocladium catenulatum strain J1446 to tree fruits to prevent diseases and one would reasonably infer the product is added to the actual fruit as opposed to the soil, it would have been obvious for one to modify BPDB by treating post-harvested tree fruits (stone and citrus) with Gliocladium catenulatum strain J1446, for the reasons expressed by Wilson.  
Regarding claims 2-4, modified BPDB is applied to claim 1 as stated above. The prior art does not expressly disclose storing the harvested produce as claimed. 
Wilson teaches applying fungicides to harvested fruits and vegetables and teaches, that fruits and vegetables are subjected to a wide range of storage conditions to delay their microbial and physiological deterioration and that pathogens vary in their adaptability to different storage environments (page 437). While Wilson does not expressly disclose the claimed storage limitations, Wilson does provide one with the understanding that there is “a wide range of storage conditions” and that conditions will vary based on the specific product, e.g., strawberries would not be subjected to the same storage conditions as potatoes. As such, a person of ordinary skill having an understanding of produce decay based on temperature would have determined appropriate storage conditions depending on the particular commodity. It would have been obvious and within the skill level of one of ordinary skill to modify the invention of modified BPDB by storing the harvested produce at appropriate storage temperature based on the specific product. 
Regarding claims 17 and 18, claim 1 is applied as stated above. While modified BPDB does not expressly disclose applying Clonostachys rosea f.catenulata strain J1446 at the claimed concentrations, the prior art does teach the culture is applied to post-harvested fruit to control In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. Thus, without showing unexpected results, the claimed amount cannot be considered critical.
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Brown (WO 2016/011057) and Mertoglu (US 2011/0245082) have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching.  
Applicant argues BPDB does not teach or suggest the claimed method of applying C. rosea f. catenulata strain J1446 to protect the harvested produce against post-harvest decay caused by Monilinia spp. 
 First, it is noted that the “claimed method” only requires the step of “applying” C. rosea f. catenulata strain J1446 to post-harvested crop. Applicant’s other limitations are considered intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Without clear and convincing evidence to the contrary, it is the examiner’s position that the Gliocladium catenulatum strain J1446 of BPDB is capable of performing the recited intended use of protection against post-harvest decay.
Secondly, as stated in the rejection, BPDB teaches Gliocladium catenulatum strain J1446 “has been shown to suppress a variety of fungal diseases in food and non-food crops both protected and non-protected” (Description) and is used on “various vegetables, soft fruit, herbs, ornamental plants, trees, shrubs and turf.” BPDB further states Gliocladium catenulatum strain J1446 is also named “Prestop”, and Prestop label explicitly states the composition is effective against Monlinia. Moreover, Wilson teaches preventing post- harvest decay on stone and citrus fruit (see rejection above). Thus, BPDB, as evidenced by the Prestop label, teaches applying and effective amount of Clonostachys rosea f.catenulata strain J1446 (Gliocladium catenulatum strain J1446) to crops to suppress a variety of fungal diseases and given the teaching of Wilson, it would have been obvious for one to treat stone fruit and citrus fruit with the culture of BPDB to control rotting of said fruit. 
With respect to applicant’s remarks pertaining to AgBio, applicant’s remarks do not negate the fact that, at the time of filing, the use of Prestop (Clonostachys rosea f.catenulata strain J1446/Gliocladium catenulatum strain J1446) was known in the art to be effective against Monlinia and the reference is not required to provide “technical proof of the existence of a real Gliocladium catenulatum strain J1446 to prevent decay caused by Monilinia since it is explicitly taught to do so. For the sake of argument, if it were to be agreed upon that the prior art does not suggest treating postharvest crop, “[i]t is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Modified BPDB discloses the application of Gliocladium catenulatum strain J1446 to post-harvest fruit, as stated in the rejection above and therefore teaches the present claim.  
It is the examiner’s position that the arguments provided by the applicant regarding the activity of a biological control agent in the context of a post-harvest treatment must be supported by a declaration or affidavit. “[T]he arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792